None of the exceptions reserved to the introduction of evidence present any but the most elementary questions of law, all of which were without error.
The evidence presents a question of fact for the jury, and was presented under a careful and able charge by the presiding judge, covering every phase of the law governing this case.
We find no error in the record, and the judgment is affirmed.
Affirmed.
                              On Rehearing.
On this trial no questions were reserved for review, involving order of continuance, organization of the grand jury which found the indictment, the venire for the grand or petit jury, the organization of the regular juries for the week of the term at which the case was tried. In the absence of any such question, such proceedings are, upon appeal, presumed to have been regular and legal. Code 1923, § 3249.
That the hide of a yearling found at a place with which the defendant was connected, in the best judgment of witness, "just like" the hide of the yearling stolen, was permissible, as a shorthand rendition of collective facts, to which witness had already testified in detail. 13 Michie's Digest, 691, par. 290.
Rehearing overruled.